Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2005

In Re: Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2443




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Davis " (2005). 2005 Decisions. Paper 744.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/744


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-281                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 04-2443
                                   ________________

                             IN RE: PHILIP WILL DAVIS,

                                                Petitioner

                                   ________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                     (Related to W.D. Pa. Crim. No. 96-cr-00185-17)
                                   ________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                   JUNE 23, 2005

                Before: ALITO, MCKEE and AMBRO, Circuit Judges

                                  (Filed:August 3, 2005)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

       Pro se petitioner Philip Will Davis seeks a writ of mandamus to compel the United

States District Court for the Western District of Pennsylvania to make a different

determination on his motion filed pursuant to 28 U.S.C. § 2255. The District Court

denied relief, concluding that Davis’s motion was untimely under section 2255’s one-year

limitations period. In his mandamus petition, Davis asks this Court to compel the District
Court to apply the one-year limitations period in a different manner, thereby allowing him

to bring his claim under Ring v. Arizona, 536 U.S. 584 (2002), in a timely section 2255

motion. Davis has submitted a letter dated July 19, 2004, pursuant to Rule 28(j) of the

Federal Rules of Appellate Procedure, citing Blakely v. Washington, 124 S. Ct. 2531

(2004), as it pertains to his claim under Ring.

       The remedy of mandamus is appropriate to aid this Court’s jurisdiction in

extraordinary circumstances only. See In re Chambers Dev. Co., 148 F.3d 214, 223 (3d

Cir. 1998). To prevail, a petitioner must show, among other things, that there are no other

available means to obtain the relief he seeks. Id. Significantly, mandamus is not an

alternative to an appeal; because of its drastic nature, “a writ of mandamus should not be

issued where relief may be obtained through an ordinary appeal.” Id.

       We observe that Davis has appealed the District Court’s order, and his application

for a certificate of appealability under 28 U.S.C. § 2253(c)(1) is currently pending in this

Court in C.A. No. 04-1604. Thus, Davis clearly has available means of obtaining relief

other than by way of a writ of mandamus.

       For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                              2